 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10 '~ VICTOR SHAWN BROWN,                        No. CV 17-910 MWF(FFM)
11                      Plaintiff,               ORDER ACCEPTING FINDINGS,
           v.                                    CONCLUSIONS AND
12                                               RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE JUDGE
13   DEPUTY MIKE REYNOLDS,et al.,
14                      Defendants.
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the attached Final Report and Recommendation of United States Magistrate
18   Judge ("Report"), and the objections thereto. Good cause appearing, the Court concurs
19   with and accepts the findings of fact, conclusions oflaw, and recommendations
20   contained in the Report after having made a de novo determination of the portions to
21   which objections were directed.
22         IT IS ORDERED that(1) plaintiff's excessive force claims based on Reynold's
23   and Courtial's unannounced entry into plaintiff's home and seizure of plaintiff at
24   gunpoint are dismissed with prejudice; and (2) plaintiff's medical care claims are
25   dismissed without prejudice.
26   DATED:            D    O
27
                                                       MICH EL          I ZG        LD
                                                       United State     ' trict Judge
